Citation Nr: 9902363	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-28 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for rhinitis with 
sinusitis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and her mother



ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran, who had active service from 
July 1993 to October 1994, appealed that decision to the 
Board.

In March 1996, an RO hearing officer raised the disability 
evaluation assigned to the veterans migraine headaches from 
10 percent to 30 percent.  As this is not the highest 
schedular evaluation available for this disability, the issue 
of entitlement to an increased evaluation is still a viable 
issue for appellate consideration by the Board.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veterans rhinitis with sinusitis is productive of 
some swelling in the inferior bilateral turbinates and clear 
drainage, but is not productive of severe and frequent 
headaches attributable to sinus infection, purulent discharge 
or crusting reflecting purulence, or antibiotic treatment.

3.  The veterans migraine headaches are productive of 
attacks that have been self reported as prostrating, but 
evidence of frequent completely prostrating and prolonged 
attacks, productive of severe economic inadaptability, has 
not been submitted.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 10 percent for rhinitis with sinusitis have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-
4.14, 4.96, 4.97, Diagnostic Code 6513 (1996 & 1998).

2.  The schedular criteria for a disability evaluation in 
excess of 30 percent for migraine headaches have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.124a, Diagnostic Code 8100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veterans claims for increased evaluations for rhinitis 
with sinusitis and for migraines are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Veterans Appeals (Court) has held that a mere 
allegation that a service-connected disability has increased 
in disability is sufficient to render the claim well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that the VA has fulfilled its duty to 
assist the veteran.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).


I. Rhinitis with Sinusitis

The rating decision on appeal noted that service medical 
records recorded a diagnosis of allergic rhinitis and 
sinusitis in September 1994.  The veterans separation 
examination report dated later that September did not note 
abnormal sinuses or nose.  

In November 1994, the veteran was provided a VA examination.  
The veteran informed the examiner who performed the general 
medical portion of the examination that she was working part-
time at a Handi-Mart as a cashier, and that previously she 
worked for the United States Postal Service doing custodial 
work.  That examiner noted that there was no discharge in the 
veterans nose.

A sinus examination was also performed during the November 
1994 VA examination.  Objectively, the veterans sinuses were 
unremarkable, although a large inferior turbinate on the left 
side was seen.  X-rays revealed normal paranasal air sinuses.  

In November 1995, the veteran was afforded a hearing before 
an RO hearing officer.  The veteran stated that she had 
several sinus infections, and that in service, she, along 
with several friends, had repeated colds.  The veteran also 
related that she receives medication from the VA for 
sinusitis.  

In January 1996, the veteran was provided another VA 
examination.  The examiner stated that the veterans external 
nose and nasal vestibule were normal, but that some swelling 
was present in the inferior bilateral turbinates.  Clear 
drainage was also noted.  The veteran was diagnosed with 
chronic rhinitis with recurrent sinusitis.  

In April 1998, the RO contacted the Marion, Illinois VA 
medical center and requested that they provide complete 
treatment records pertaining to the veteran.  While treatment 
records from January 1997 to April 1998 pertaining to other 
complaints were submitted, these records contained no 
information of treatment for sinusitis.

The RO has found that the veterans service connected 
rhinitis with sinusitis is 10 percent disabling under 
Diagnostic Code 6513.  During the course of the veterans 
claim, the diagnostic criteria used to evaluate respiratory 
disorders, such as the veterans rhinitis with sinusitis, 
changed.  Prior to September 5, 1996, a 10 percent evaluation 
was warranted for sinusitis manifest by moderate symptoms, as 
exhibited by discharge and crusting or scabbing, and 
infrequent headaches.  A 30 percent evaluation was warranted 
for sinusitis manifest by severe symptoms, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge, or crusting reflecting purulence.  A 50 
percent evaluation was warranted for more severe 
symptomatology resulting in surgical intervention.  38 C.F.R. 
§ 4.97, Diagnostic Code 6513 (1996).

Effective September 5, 1996, a 10 percent evaluation is 
warranted for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating is now warranted for three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non- incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent evaluation is warranted for more 
severe symptomatology leading to radical surgery.  38 C.F.R. 
§ 4.97, Diagnostic Code 6513.  Under Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991), when a law changes during the 
pendency of a claim, the law most favorable to the veteran is 
to be applied.

In this regard, the Board notes that the veteran has never 
had recurrences that could be characterized as 
incapacitating, nor at any VA examination has purulent 
discharge, or crusting reflecting purulence, been seen.  
Notably, the examiner who performed the January 1996 VA 
examination merely noted clear drainage.  At no time has 
crusting ever been observed.  What is more, while the veteran 
reported VA treatment at her hearing, the ROs attempt to 
find treatment for the veterans rhinitis with sinusitis was 
not productive.  In sum, the record does not appear to 
reflect that the veteran has ever required the use of 
antibiotic treatment for this disorder.  While the veteran 
has reported headaches, such have been attributed to her 
service connected migraine headaches.  

In light of the above evidence, the Board finds that the 
preponderance of the evidence is against the veterans claim 
for an increased evaluation for rhinitis with sinusitis under 
either set of diagnostic criteria.  The evidence is not in 
equipoise and the benefit of the doubt rule is not 
applicable.  38 C.F.R. § 3.102 (1998).  

II. Migraine Headaches

The veterans service medical records reflect complaints of 
headaches characterized as migraine headaches.  In November 
1994, the RO provided the veteran the first of several VA 
examinations.  The veteran informed the examiner that her 
headaches began the previous year, and that current attacks 
varied from three times a week to three times a month.  The 
veteran also told the examiner that while she had used anti-
migraine medication previously, she had since discontinued, 
as a result of nausea.  Objectively, the veterans eyes were 
described as normal; pupils were equally round and reactive 
to light, with no afferent pupillary defect noted.  The 
examiner diagnosed the veteran with a history of migraine 
headaches with associated visual prodroma, with no ocular 
reason for the headaches.  

In November 1995, the veteran was provided a hearing before 
an RO hearing officer.  The veteran testified that her 
migraine headaches began during basic training, and that at 
that time she was under substantial stress during training.  
She further related that such occurred every three to four 
days during her service.  More recently, the veteran stated 
that when she reads the print becomes blurry.  The veterans 
mother testified that the veterans headaches would become 
severe enough that she would become unable to drive or to 
attend school, with its stresses.  

In January 1996, the veteran was provided another VA 
examination.  The veteran informed the examiner that her 
migraines were prostrating, and that they occurred 
approximately every two days or so, persisting for two to 
three days at a time.  While denying photophobia, the veteran 
did complain of visual changes, making it difficult to read 
or watch television.  The veteran reported the use of ice 
packs for relief.  The veteran was diagnosed with migraine 
headaches.

Again in May 1997, the veteran was provided a VA examination.  
The veteran denied the presence of headaches prior to her 
enlistment, stating that migraine headaches began in basic 
training.  The veteran further related that different 
medications were tried in an effort to reduce symptomatology, 
but that the only mediation that would work was Fioricet.  
Most recently, the veteran stated that Fioricet was 
discontinued, and that over-the-counter Tylenol was given.  
In addition, the veteran stated that while on Fioricet she 
would have migraine headaches every four days, and that 
currently she has them daily.  Recent symptoms were reported 
to include an aura, floaters, nausea, diplopia and blurred 
vision.  The examiner asked the veteran how her symptoms 
affected daily functioning.  The veteran responded by stating 
that she could not drive, that she had weakness, the room 
would spin and that she had difficulty with vision.  
Objectively, the examiner stated that physical examination 
was normal, and made reference to subjective complaints.

In November 1997, the veteran was referred for a neurological 
examination for treatment purposes.  The VA clinician 
reviewed the veterans subjective complaints, including the 
occurrence of a migraine two to three times a week.  An 
Imitrex injection was given to reduce symptomatology, and the 
veteran did seem to respond to this.  Notably, however, the 
clinician stated that the veteran had a functional overlay, 
as exhibited by crying in the office.  The clinician also 
stated that the veteran was very angry and upset.

The veterans migraine headaches have been evaluated under 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (1998).  That 
Diagnostic Code provides that a 30 percent evaluation is 
warranted with characteristic prostrating attacks occurring 
on an average of once a month over last several months.  A 50 
percent evaluation, the highest available under the schedular 
criteria, is warranted with very frequent completely 
prostrating and prolonged attacks, productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.

In light of the above, the Board finds that the preponderance 
of the evidence is against a higher evaluation for the 
veterans migraine headaches.  In this regard, while the 
veteran has complained of prostrating headaches, such is 
encompassed within the schedular criteria for the current 30 
percent evaluation.  Further, while the veteran has described 
frequent headaches, such is required to reflect severe 
economic inadaptability to warrant a higher evaluation.  
Further, there is nothing to show that VA clinicians or 
examiners have characterized the veterans headaches as 
completely prostrating and prolonged.  In this regard, the 
veteran stated at the most recent VA examination that she was 
taken off of prescription medication, Fioricet, and placed on 
over-the-counter medication.  Such is indicia to the Board 
that the veterans headaches, while no doubt painful and 
unpleasant, are not completely prostrating and prolonged, in 
the view of treatment providers.  As well, the veteran 
reported to a VA examiner in November 1994 that she was 
employed part time as a cashier.  Nothing in the record would 
suggest that the veterans migraine headaches precluded full 
time employment in that, or any other, capacity, and nothing 
more contemporaneous with the claim would suggest that she 
has since left this position.  Thus, the evidence is against 
a higher evaluation for the veterans migraine headaches.  
The evidence is not in equipoise and the benefit of the doubt 
rule is not applicable.  38 C.F.R. § 3.102 (1998).  

III. Conclusion

In denying increased evaluations for the veterans service 
connected disorders, the Board has considered the history of 
each disability in question, as well as the current clinical 
manifestations and the effect each disability may have on the 
earning capacity of the veteran.  See 38 C.F.R. §§ 4.1, 4.2 
(1998).  The nature of each original disability has been 
reviewed, and the functional impairment which can be 
attributed to each disability been taken into account.  

Finally, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board would 
point out, however, that in Floyd v. Brown, 9 Vet. App. 88 
(1996), the Court held that the Board does not have 
jurisdiction to award an extra-schedular evaluation pursuant 
to the provisions of 38 C.F.R. § 3.321(b)(1) in the first 
instance.  In the instant case, however, there has been no 
showing that the disabilities under consideration have caused 
marked interference with employment (beyond that contemplated 
in the ratings schedule), necessitated frequent periods of 
hospitalization or otherwise renders impractical the 
application of the regular schedular standards.  As noted 
above, the record indicates that the veteran is employed, and 
no evidence has been submitted to reflect that the veterans 
service connected disorders have caused marked interference 
with that employment.  In the absence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

ORDER

An evaluation in excess of 10 percent for sinusitis is 
denied.

An evaluation in excess of 30 percent for migraine headaches 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States 





Court of Veterans Appeals within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
